Citation Nr: 1106048	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, characterized as gastritis and malabsorption syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July to September 1967.

This matter is on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

This case was twice remanded by the Board in October 2008 and 
November 2009 for further development and is now ready for 
disposition.

The Board granted a motion to advance this case on the docket.  
38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

A gastrointestinal disorder, characterized as gastritis and 
malabsorption syndrome was manifest during active duty service 
and for many years thereafter, and is attributable to active duty 
service.  


CONCLUSION OF LAW

A gastrointestinal disorder, characterized as gastritis and 
malabsorption syndrome, is attributable to active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran's active duty service lasted only 
approximately two months, from July to September 1967, after 
which he was administratively separated due to a preexisting 
physical disability unrelated to this claim.  However, 
approximately a week prior to separation (and after his 
separation physical examination), he sought treatment for 
symptoms of intermittent pain in the abdomen, accompanied by 
chills, fever and diarrhea.  He was ultimately hospitalized for 
two days with a diagnosis of viral enteritis, although a stool 
culture was normal.  

While he apparently recovered sufficiently enough to be 
discharged in early September 1967, the Veteran was seen by a 
private physician shortly thereafter with complaints of diarrhea 
up to 5 to 6 times per day that he claimed to be persistent since 
active duty.  Unlike the findings while on active duty, a stool 
specimen taken at that time revealed mild salmonella.  After 
treatment with tetracycline, his symptoms apparently abated.  
Additionally, the Veteran underwent a complete gastrointestinal 
study in October 1967, where a GI series, small bowel series and 
barium enema were all normal.  

The medical evidence does not indicate that the Veteran sought 
treatment for complaints of epigastric distress again until 
January 1971.  On that occasion, no salmonella was evident upon 
culture, and he was diagnosed with "possibly flu or intestinal 
gastritis."  In December 1971, a barium enema, GI series and 
small bowel series, and a sigmoid biopsy were all normal.  

Despite the fact that his symptoms in 1971 appeared mild, 
subsequent digestive symptoms that were first noted in December 
1975 indicated the possibility of more significant and chronic 
disorder.  Specifically, in December 1975, the Veteran complained 
of a chronic weight loss problem, and was diagnosed with 
malabsorption syndrome with episodes of steatorrhea and weight 
loss.  By that time, he had also been placed on a gluten-free 
diet.  Although another upper GI series done at that time was 
normal, a December 1976 treatment note indicates that his weight 
dropped from 165 to 111 pounds in only four years.  

The Veteran sought treatment on various occasions since that 
time, such as in January 1982 and May 1989, where he was again 
diagnosed with gastric enteritis.  A May 1997 
esophagogastroduodenoscopy also revealed mild gastritis.  
However, his more recent medical history is most noteworthy for a 
hemicolectomy he underwent in September 2000 after a 
sigmoidoscopy in 1999 revealed multiple polyps.  The evidence 
does not indicate that these polyps are related to his previous 
epigastric history.  However, the evidence does indicate that 
symptoms such as diarrhea and frequent stools persisted.  

In this case, after a careful consideration of the evidence, the 
Board determines that service connection should be granted.  In 
addition to the above evidence, the evidence includes a statement 
by the Veteran's private physician, who argued in July 2005 that 
it is unclear whether the Veteran's original symptoms have ever 
resolved.  On the other hand, the evidence also includes opinions 
from VA examiners in August 2005 and July 2009, as well as an 
addendum to the July 2009 examination in April 2010.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the weight of the conclusions by the 
private physician and the VA examiner are at least in equipoise.  
First, in his July 2005 letter, the Veteran's private physician, 
G.S.H., M.D., accurately notes that no gastrointestinal disorders 
were noted upon his entry into service, and also points out the 
Veteran's complaints of continuous symptoms since active duty 
until his diagnosis of malabsorption syndrome.  While declining 
to provide an opinion as to whether the Veteran is entitled to 
benefits, he did believe that that VA's conclusion that the 
Veteran's initial viral enteritis was completely resolved and was 
unrelated with his subsequent complaints was "clearly not 
consistent with the record."  

	The Board agrees with the private physician's conclusion that the 
Veteran's claims of continuous symptoms are credible.  In this 
regard, while the Veteran is not competent to diagnose a disorder 
such enteritis or malabsorption syndrome, as they are not 
disorders that may be diagnosed by their unique and readily 
identifiable features, he is competent to relate various 
gastrointestinal symptoms such as diarrhea, weight loss, and 
bloating  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 
(Fed. Cir. 2007).  The Veteran has consistently claimed to have 
experienced gastrointestinal symptoms since active duty.  He has 
also claimed entitlement to service connection for this disorder 
on seven occasions.   

The Board also tangentially notes that G.S.H., M.D. incorrectly 
noted that the Veteran was first diagnosed with malabsorption 
syndrome in 2003.  In fact, as noted above, he was diagnosed with 
this disorder in 1974.  However, the Board does not find that 
this inaccuracy undermines the physician's conclusions.  

Next, when the Veteran underwent a VA examination in August 2005 
VA, the examiner did not render an opinion as to the nature and 
etiology of the Veteran's current complaints.  However, he did 
propose that there may be a relationship "depending on the 
etiology of the presumably diagnosed malabsorption syndrome."  

On the other hand, in an Apri1 2010 opinion, a different VA 
examiner determined that the Veteran's current gastrointestinal 
disorder did not have its onset during his period of active duty.  
While this was the only actual opinion rendered by a medical 
professional as to the nature and etiology of the Veteran's 
disorder, finds the reasons and bases in support of this opinion 
to be somewhat problematic, thereby diminishing the probative 
value of the opinion.  

Specifically, when the VA examiner who provided the opinion in 
April 2010 first examined the Veteran in July 2009, he failed to 
note a diagnosis of malabsorption syndrome in the record at all.  
This was clearly erroneous.  Moreover, while the examiner 
attributes the Veteran's current symptoms to his hemicolectomy in 
2000, he did not sufficiently address the fact that the Veteran 
experienced significant symptomatology prior to 2000.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).

These discrepancies were noted by the Board when it remanded this 
case to the RO in November 2009 for an addendum to this opinion.  
The examiner was asked whether it was as likely as not that any 
of the Veteran's current gastrointestinal disorders were related 
to his active service.  However, the addendum opinion from April 
2010 does not effectively correct the defects in the original 
examination.  The examiner simply stated that his "diagnosis 
remains the same."  He neglected to observe/address the fact 
that the Veteran was diagnosed as having malabsorption syndrome.  
He also gave no consideration to the Veteran's symptoms prior to 
his hemicolectomy.  In fact, the April 2010 addendum is 
essentially a regurgitation of his the July 2009 examination.  

As such, the conclusions of the VA examiner in July 2009 and 
April 2010 are of very limited probative value.  Moreover, an 
additional remand in another attempt to acquire an adequate 
opinion would be, at this point, unfair to the Veteran.  Given 
this, when the Board weighs the probative value of these 
examinations with the observations made by the Veteran's private 
physician in July 2005, and finds that the issue is at least in 
equipoise.  Accordingly, when affording the Veteran the benefit 
of every reasonable doubt, service connection should be granted.  


ORDER

Service connection for a gastrointestinal disorder, characterized 
as gastritis and malabsorption syndrome is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


